FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
2.	This action is in response to papers filed 1 November 2021 in which the specification and claims 1, 4-5, and 7 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
	All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.

3.	Claims 1-2, 4-5, 7, 9-10, 12, 15, 20-22, 24, 32-33, 36, and 46-48 are under prosecution.

4.	This Office Action includes new rejections necessitated by the amendments.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-2, 4-5, 7, 9-10, 12, 15, 20-22, 24, 32-33, 36, and 46-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	This is a new matter rejection necessitated by the amendments.
	Claim 1 (upon which claims 2, 4-5, 7, 9-10, 12, 15, 20-22, 24, 32-33, 36, and 46-48 each depend) is amended to recite “a first surface density of the analyte…that is higher than a second surface density of the analyte…provided by…a single phase medium comprising the analyte.”  
Applicant has provided no specific citation of support for this amendment.
 	A review of the specification yields no discussion or comparison of the differences between surface densities produced by single phase and those of an APTS.  

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-2, 4-5, 7, 9-10, 12, 15, 20-22, 24, 32-33, 36, and 46-48  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (upon which claims 2, 4-5, 7, 9-10, 12, 15, 20-22, 24, 32-33, 36, and 46-48 depend) is indefinite as it is unclear if the method actually requires the formation of a second surface density of the analyte via an active method step of contacting the substrate with a single-phase aqueous medium comprising the analyte.

Claim Interpretation
9.	The claims are subject to the following interpretation.
A.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “irreversible” in claim 1 (upon which claims 2, 4-5, 7, 9-10, 12, 15, 20-22, 24, 32-33, 36, and 47-48 each depend) is defined on page 42 of the specification to indicate a longer half-life of binding, including half-lives as short as 1 minute (and includes some further examples in the following paragraphs), while the accepted meaning of irreversible means that the process cannot be reversed, and thus, indicates permanent binding.  The term is therefore viewed as merely providing a longer half-life of binding.  See MPEP 2111.01, especially Section V.
	B.	As noted above, it is unclear if the method actually requires the formation of a second surface density of the analyte via an active method step of contacting the substrate with a single-phase aqueous medium comprising the analyte.  The rejections below are therefore interpreted as not requiring the actual formation of a second surface density, but rather merely indicate that the formed first surface density is higher than what could be produced by contacting with a single phase comprising the analyte (i.e., merely claiming an inherent property).



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 1-2, 4-5, 12, 15, 20-22, 32-33, 36, and 47-48 are rejected under 35 U.S.C. 103 as obvious over Van Alstine et al (U.S. Patent Application Publication No. US 2012/0010390 A1, published 12 January 2012) alternatively further in view of Mehigh et al (U.S. Patent Application Publication No. US 2006/0257927 A1, published 16 November 2006).
	Regarding claim 1, Van Alstine et al teach a method of analyzing an analyte, comprising providing an aqueous two phase solution and the analyte (i.e., a target molecule; Abstract), concentrating the analyte  in a first phase of the system (Abstract and paragraph 0058), and contacting the first phase to a substrate; i.e., by capturing the target to an affinity chromatography substrate (i.e., capture media; paragraphs 0053 and 0065).  
	Van Alstine et al also teach the substrate is a metal affinity chromatography substrate (i.e., IMAC; paragraph 0061), which meets the required “irreversible” capture because it uses a metal ion complex in accordance with the example provided on page 42 of the instant specification; Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “irreversibly capturing” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111).
	Alternatively, Mehigh et al teach the use of metal ion affinity chromatography (i.e., IMAC), which has the added advantage of enabling ready purification from aqueous solutions (paragraphs 0010 and 0156).  Thus, Mehigh et al teach the known techniques discussed above. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	In the instant case, contacting the ATPS solution to the substrate results in a higher density of analyte because Van Alstine et al teach the use of the aqueous two phase system provides higher target (.e., analyte) concentration via volume reduction and lower non-target concentration (paragraph 0058).   Thus, there is less non-specific binding (due to fewer non-targets) and higher binding density, as more analyte in  less volume is added to the substrate, compared to other (i.e., single phase) methods.
It is noted that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments that cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have alternatively been obvious to a person of ordinary skill in the art to have modified the method of Van Alstine et al with the teachings of Mehigh et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of enabling ready purification from aqueous solutions as explicitly taught by Mehigh et al (paragraphs 0010 and 0156).  In addition, it would have alternatively been obvious to the ordinary artisan that the known techniques of Mehigh et al could have been applied to the method of Van Alstine et al with predictable results because the known techniques of Mehigh et al predictably result in useful purification substrates.
	Regarding claim 2, the method of claim 1 is discussed above.  Van Alstine et al also teach separation of the two phases (i.e., by removing one; paragraph 0055).
Regarding claim 4, the method of claim 2 is discussed above.  Van Alstine et al teach 100% recovery of the analyte from a first phase as well as partition coefficients of greater than 200 (paragraph 0102, see also paragraph 0013).  Thus, the concentration in the first phase is at least 10 times the concentration of the analyte in the second phase.
Regarding claim 5, the method of claim 2 is discussed above.  Van Alstine et al teach phase volume ratios of 8 (paragraph 0127).
In addition, with respect to claims 4-5, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
It is also noted that the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.  
Therefore, the ranges of claims 4 and 5 merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses, as found in claim 4, are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause, such as that in claim 4, must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 12 and 15, the method of claim 1 is discussed above.  Van Alstine et al teach mixing a first composition and a second composition to form the two phase solution upon addition of an aqueous sample comprising the analyte; namely, solid polymer and solid salts are mixed (i.e., claim 15), followed by addition of an Mab feed (Example 5 and paragraph 0081; see also paragraphs 0082-0083 and Abstract, which uses stock solutions [i.e., the neat compositions of claim 15] of the components).
Alternatively, it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.	Thus, any order of the mixing of the components is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 20, the method of claim 1 is discussed above.  Van Alstine et al teach the analyte is a nucleic acid or a polypeptide (i.e., protein; paragraph 0051). Mehigh et al also teach protein analytes (paragraph 0010 and 0156). 
Regarding claims 21-22, the method of claim 1 is discussed above.  Van Alstine et al teach providing a sample comprising the analyte (i.e., claim 21) in a biological solution (i.e., claim 22; paragraph 0022). 
Regarding claims 32-33, the method of claim 1 is discussed above.  Van Alstine et al teach the system comprises PEG (paragraph 0041) and a combination of citrate and a salt (paragraph 0047)
Regarding claim 36, the method of claim 21 is discussed above.  Van Alstine et al teach heating the analyte (i.e., target) containing sample (paragraph 0044).
It is also noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Van Alstine et al that the “little or no heating may be required (paragraph 0044, emphasis added by the Examiner)” encompasses alternative embodiments wherein heating is required.   
It is also noted that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Thus, the claimed heating alternatively represents routine optimization of the teachings of Van Alstine et al.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 47, the method of claim 33 is discussed above.  Van Alstine et al teach the molecule weight of PEG is 900 Da (paragraph 0042), which is in the claimed range.
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 48, the method of claim 33 is discussed above.  Van Alstine et al teach the use of sodium citrate and citric acid at pH 8 (paragraph 0088)  and at pH 7 (e.g., paragraph 015), which is in the claimed range.
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that courts it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  

13.	Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as obvious over Van Alstine et al (U.S. Patent Application Publication No. US 2012/0010390 A1, published 12 January 2012) alternatively further in view of Mehigh et al (U.S. Patent Application Publication No. US 2006/0257927 A1, published 16 November 2006) as applied to claim 1 above, and further in view of Walter et al (U.S. Patent Application Publication No. US 2016/0046988 A1, published 18 February 2016).
	Regarding claims 7 and 9-10, the method of claim 1 is discussed above in Section 12.
	While Mehigh teach the IMAC utilizes an immobilized metal ion (paragraph 0156), and while Van Alstine et al teach the analyte is a nucleic acid (paragraph 0051), neither Van Alstine et al nor Mehigh et al explicitly teach the capture utilizes an immobilized probe.
	However, Walter et al teach methods wherein isolated analytes (e.g., nucleic acids; paragraph 0207) are captured by a capture probe immobilized on a substrate in the form of a solid surface  (i.e., claim 7), repeatedly bound to a labeled query probe (paragraph 0006) and the association and dissociation kinetics of the query probe/analyte binding are analyzed (i.e., claim 9; paragraphs 0008 and 0039).  The probes are nucleic acids (paragraph 0006), which meets the required “irreversible” capture because it uses a nucleic acids in accordance with the example provided on page 42 of the instant specification; Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “irreversibly capturing.”
Walter et al also teach the detection is performed with single molecule sensitivity (i.e., claim 10) and has the added advantage of quantifying target nucleic acids with high confidence Abstract).   Thus, Walter et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings Van Alstine et al alternatively in view of Mehigh et al with the teachings of Walter et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of quantifying nucleic acids with high confidence as explicitly taught by Walter et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Walter et al could have been applied to the methods of Van Alstine et al alternatively in view of Mehigh et al with predictable results because the known techniques of Walter et al predictably result in steps useful for analyzing nucleic acids.

14.	Claims 7, 10, and 24 are rejected under 35 U.S.C. 103 as obvious over Van Alstine et al (U.S. Patent Application Publication No. US 2012/0010390 A1, published 12 January 2012) alternatively further in view of Mehigh et al (U.S. Patent Application Publication No. US 2006/0257927 A1, published 16 November 2006) as applied to claim 1 above, and further in view of Liu et al (U.S. Patent Application Publication No. US 2016/0046988 A1, published 18 February 2016).
It is noted that while claims 7 and 10 have been rejected under as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 7, 10, and 24, the method of claim 1 is discussed above in Section 12.
	While Mehigh teach the IMAC utilizes an immobilized metal ion (paragraph 0156), and while Van Alstine et al teach the analyte is a nucleic acid (paragraph 0051), neither Van Alstine et al nor Mehigh et al explicitly teach the capture utilizes an immobilized probe.
	However, Liu et al teach methods wherein isolated analytes (e.g., nucleic acids; paragraphs 0054-0055) are captured by a capture probe immobilized on a substrate in the form of an electronic sensor  (i.e., claim 7), which is a 100 mm2 (i.e., 1cm2) silicon chip (i.e., claim 24), which detects with single molecule sensitivity (i.e., claim 10), and which has the added advantage of allowing sequencing of many DNA molecules simultaneously (paragraph 0024).  Thus, Liu et al teach the known techniques discussed above.	
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that courts it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings Van Alstine et al alternatively further in view of Mehigh et al with the teachings of Liu et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of allowing simultaneous sequencing of many DNA molecules as explicitly taught by Liu et al (paragraph 0024).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Liu et al could have been applied to the methods of Van Alstine et al alternatively further in view of Mehigh et al with predictable results because the known techniques of Liu et al predictably result in steps useful for analyzing nucleic acids.

15.	Claim 46 is rejected under 35 U.S.C. 103 as obvious over Van Alstine et al (U.S. Patent Application Publication No. US 2012/0010390 A1, published 12 January 2012) alternatively further in view of Mehigh et al (U.S. Patent Application Publication No. US 2006/0257927 A1, published 16 November 2006 as applied to claim 33 above, alternatively further in view of Richter et al (U.S. Patent Application Publication No. US 20160016990 A1, published 21 January 2016).
Regarding claim 46, the method of claim 33 is discussed above in Section 12.
	Van Alstine et al teach the mass fraction (i.e., w/w amount) of polymer (e.g., PEG) is 20% (paragraph 0048), the salt concentration is 0.5M (i.e., 500 mM; paragraph 0067), including phosphate salts (paragraph 0044), and the amount of sodium citrate is 50 mM)paragraph 0106).  The molecular weight of sodium citrate (i.e., trisodium citrate) is 258.07 g/mol.  Thus, a 50 mM solution of sodium citrate is approximately 1.3 % (w/w).   
	Alternatively, with respect to the concentration of PEG, Richter et al teach the use of aqueous two phase extraction (Title) having mass fractions of PEG (i.e., wt % of polyethylene glycol) of 35% (paragraph 0051), which allows for rapid process times (paragraph 0068).  Thus, Richter et al teach the known techniques discussed above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that courts it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have alternatively been obvious to a person of ordinary skill in the art to have combined the teachings Van Alstine et al alternatively further in view of Mehigh et al with the PEG amounts of Richter et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of allowing rapid process times as explicitly taught by Richter et al (paragraph 0068).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Richter et al could have been applied to the methods of Van Alstine et al alternatively further in view of Mehigh et al with predictable results because the known techniques of Richter et al predictably result in amounts useful for forming the two phase systems.

Response to Arguments
16.	Applicant's arguments filed 1 November 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	It is noted that the sequence listing and substitute specification (discussed on page 7 of the Remarks) are entered.
B.	Pages 7-8 of the Remarks discuss the previous indefiniteness rejections, which are withdrawn in view of the amendments.
C.	Applicant argues on page 9 of the Remarks that Van Alstine et al do not teach irreversible binding.
However, as noted above, the term “irreversible” in claim 1 (upon which claims 2, 4-5, 7, 9-10, 12, 15, 20-22, 24, 32-33, 36, and 47-48 each depend) is defined on page 42 of the specification to indicate a longer half-life of binding, including half-lives as short as 1 minute (and includes some further examples in the following paragraphs), while the accepted meaning of irreversible means that the process cannot be reversed, and thus, indicates permanent binding.  The term is therefore viewed as merely providing a longer half-life of binding.  See MPEP 2111.01, especially Section V.
In addition, as noted in the rejections above, Van Alstine et al also teach the substrate is a metal affinity chromatography substrate (i.e., IMAC; paragraph 0061), which meets the required “irreversible” capture because it uses a metal ion complex in accordance with the example provided on page 42 of the instant specification.
Further, Walter et al teach probes that are nucleic acids (paragraph 0006), which meets the required “irreversible” capture because it uses a nucleic acids in accordance with the example provided on page 42 of the instant specification.
 Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “irreversibly capturing.”
D.	Applicant argues on pages 9-10 of the Remarks that there is no motivation to modify Van Alstine  et al and no reasonable expectation of success.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reasons for combining are clearly articulated above.
In addition, it is also noted that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See Ex parte Smith (USPQ2d, slip op. at 20 (Bd. Pat. App. & Interf. June 25, 2007).
In response to Applicant's argument regarding an expectation of success, obviousness does not require absolute predictability, however, at least some degree of predictability is required. While evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); see MPEP 2143.02), Applicant has provided no such evidence. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	E.	Applicant agues on page 10 of the Remarks that affinity chromatograph does not constitute a “substrate” as claimed.
	However, a review of the instant specification yields no limiting definition of a “substrate;” thus,  the capture media of Van Alstine et al (paragraphs 0053 and 0065) is an affinity chromatography substrate, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “substrate.”
	F.	In response to Applicant's arguments on pages 10-11 of the Remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., single stranded nucleic acids and assay methods) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	G.	Applicant argues o page 11 of the Remarks that Van Alstine et al is not compatible with the SiMREPS technology of Walter et al.
However, Walter et al is merely relied upon for teaching  methods utilizing immobilized probes as discussed above.  Immobilization is part of IMAC (paragraph 0165 of Mehigh et al), which is taught by Van Alstine et al as discussed above.
H.	Applicant appears to argue on pages 11-14 of the Remarks that page 21 of the specification, and the additional examples cited in the Remarks, show unexpected results.
However, the cited passage does not demonstrate that ATPS provides superior results; rather, the passage indicates that ethanol precipitation “perhaps…damaged the capture surface.”  In addition, the passage discusses the use of SiMREPS assays using specific conditions not recited within any of the claims. 
In addition, the examples using tumor DNA, PEG 3350, sodium citrate, and sodium chloride similarly utilize specific conditions not recited within any of the claims.    
Therefore, the method having the alleged unexpected results is not commensurate in scope with the instant claims.  See MPEP 716.02(d)[R-2].

Conclusion
17.	No claim is allowed.

18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

19.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634